Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 1 of 13 PageID #: 7381




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA

  PEOPLE FOR THE ETHICAL                        )
  TREATMENT OF ANIMALS, INC.,                   )
                                                )
                         Plaintiff,             )
  v.                                            )
                                                )
  WILDLIFE IN NEED AND                          )         Case No. 4:17-cv-00186-RLY-DML
  WILDLIFE IN DEED, INC.,                       )
  TIMOTHY L. STARK,                             )
  MELISA D. STARK, AND                          )
  JEFF LOWE,                                    )
                                                )
                         Defendants.            )

                     BRIEF IN SUPPORT OF PETA’S MOTION TO
                 COMPEL MR. LOWE’S PARTICIPATION IN DISCOVERY

         Plaintiff People for the Ethical Treatment of Animals, Inc. (“PETA”), through its

  counsel, moves this Court, pursuant to Federal Rules 30(d)(2), 33, 34, and 37(a) and Local Rule

  37-1, for an order that (1) requires Mr. Lowe sit for his full deposition, and answer questions

  including, without limitation, those regarding any lions, tigers, or hybrids thereof (“Big Cats”)

  transferred between Mr. Lowe and any other Defendants in this litigation as well as questions

  pertaining to the conditions of their confinement from the day they were transferred to Mr.

  Lowe’s facility to the present and (2) directs Mr. Lowe to respond without objection to PETA’s

  Interrogatories and Requests for Production. PETA also seeks its reasonable expenses and

  attorney’s fees incurred in bringing this Motion.

                                      PRELIMINARY STATEMENT

         This Court joined Jeff Lowe as a Defendant in this matter in January 2020. Since then,

  Mr. Lowe has refused to respond seriously to PETA’s written discovery. PETA sought to remedy

  these deficiencies via live testimony. It was to no avail. After numerous threats to leave his



                                                      1
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 2 of 13 PageID #: 7382




  deposition early, he stormed out in under an hour. During the deposition, he refused to answer

  many questions. His reasons for not answering included easily disproven falsehoods and were

  frequently unreasonable. For example:

         Q. Have any of these four lions had any medical issues since August 12, 2019?
         A. That’s also none of your business. Protected by HIPAA.

  See May 27, 2020 Deposition Transcript of Jeff Lowe (“Lowe Tr.”), at 28:1-4, attached as
  Exhibit 1.

         Mr. Lowe believes he is above this Court’s authority. In his words: “I’ve already walked

  out of one of your depositions, right? Right? What did you do? What did you do to me that time?

  Nothing. . . . I will get up and leave. You can compel my testimony. They'll put sanctions on me,

  and I have no assets deliberately so you'll never get anything from me.” Lowe Tr.13:14-16;

  40:23-41:2. PETA requests this Court show Mr. Lowe his contempt for the judicial process has

  consequences.

                                          BACKGROUND

   A.    Mr. Lowe’s Joinder in this Action

         PETA deposed Mr. Lowe as a third party witness to this litigation on July 10, 2018. Mr.

  Lowe stormed out of that deposition while it was still ongoing after counsel for PETA asked him

  to affirm that he would not participate in the transfer of animals held under another individual’s

  Animal Welfare Act (“AWA”) license. ECF No. 204-5, at 122:3-125:16.

         On July 25, 2019, this Court clarified a prior evidence preservation order and stated that

  neither Mr. Lowe nor any other Defendant may “transfer, move, or relocate any Big Cat before

  this litigation comes to an end.” ECF No. 239.

         On September 8, 2019, Mr. Lowe stated on Facebook that “[on] July 17th-18th Tim

  [Stark] pulled five newborn lion cubs, against a Federal Court Order and asked me to claim they


                                                   2
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 3 of 13 PageID #: 7383




  were born at my park.” ECF No. 265-3. On September 13, 2019, Mr. Stark notified the court that

  four cubs had been born at Wildlife in Need (“WIN”) in Indiana and then transferred to Mr.

  Lowe’s facility in Oklahoma. ECF No. 260. On October 1, 2019, Mr. Lowe stated on Facebook

  that Mr. Stark “lied to a Federal Judge by telling the judge that I instructed him to pull lion cubs.

  What he didn’t know is that [my wife] recorded him talking about pulling the cubs and asking

  me to lie to the USDA. I also made sure to text Stark about him pulling cubs against a court

  order. Those text messages have been turned over to the Indiana [Attorney General] and the

  Judge in his Federal trial.” ECF No. 265-4.

         As a result, on January 17, 2020 this Court entered an order joining Mr. Lowe as a

  required defendant. ECF No. 284. PETA filed an amended complaint joining Mr. Lowe on

  January 29, 2020. ECF No. 285 (“Amended Complaint”).

         Mr. Lowe filed an Answer to PETA’s Amended Complaint on February 25, 2020. ECF

  No. 296.

  B.     PETA’s Written Discovery Directed to Mr. Lowe

         On March 10, 2020, this Court asked the parties to confer and propose a schedule for

  discovery, experts, witness and exhibit lists, and dispositive motions related to the claims

  involving Mr. Lowe. ECF No. 305. Mr. Lowe refused to participate in this process. PETA, along

  with Defendants Melisa Stark and WIN, through their counsel, and Mr. Stark (collectively,

  “WIN Defendants”) filed a proposed schedule on March 23, 2020. ECF No. 307.

         PETA served Interrogatories and Requests for Production on Mr. Lowe on April 1, 2020.

  See PETA’s First Set of Interrogatories and Requests for Production to Defendant Jeff Lowe,

  attached as Exhibit 2.




                                                    3
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 4 of 13 PageID #: 7384




          Mr. Lowe did not respond within the required 30 days. Fed. R. Civ. P. 33 (b)(2) and

  34(b)(2)(A). Emails to Mr. Lowe eventually yielded a response. See Answers to First Set of

  Interrogatories and Request for Production from Defendant Jeff Lowe, attached as Exhibit 3. In

  his response, Mr. Lowe contradicted his prior claim to have recordings and text messages

  regarding the lion cubs transferred from WIN. Id., at 1-2 (“I have no communications or

  recordings or test [sic] messages with Stark or my wife regarding the big cats [transferred from

  WIN] . . . I have no documents, videos, audio recordings, or communications with regard to

  these 4 lion cubs.”). He also stated: “Any communication I have had with the Office of Indiana

  Attorney, specifically, General Curtis Hill, cannot be handed over to Plaintiff at the specific

  order of Curtis Hill, not to reveal any details of his investigation.” Id. He also stated, without

  elaboration, that any medical records pertaining to these Big Cats “are privileged.” Id.

          PETA attempted to confer with Mr. Lowe regarding his inadequate discovery responses.1

  These efforts yielded similar results. See May 7, 2020 email from J. Lowe, attached as Exhibit 4

  (“It's possible that I provided more information to the State of Indiana for their case against Stark

  Demand that Curtis Hill share that material with you, if you feel entitled to it. Even if I still had

  that information, I was told not to share information about their investigation into Stark with

  ANYONE. . . . Those [Big Cat diet and enrichment plans] are privileged information that we

  refuse to share with anyone. . . . I have been instructed by the Attorney General of Indiana not to

  share ANY information regarding their investigation into Tim Stark. Medical records of any of

  Stark's animals under my care, are definitely part of their criminal investigation.”).




  1
   As Mr. Lowe is a pro se party, PETA was under no obligation to meet and confer with him to resolve these
  deficiencies. Regardless, PETA believes these efforts, along with PETA’s attempt to address the shortcomings of
  Mr. Lowe’s written discovery at his deposition, would meet the standard of Local Rule 37-1(a).


                                                          4
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 5 of 13 PageID #: 7385




  C.      PETA’s Deposition of Mr. Lowe

          PETA noticed Mr. Lowe’s remote deposition for May 27, 2020, at 9:00 a.m. CST. See

  Notice of Videotape Deposition, attached as Exhibit 5.

          Mr. Lowe’s deposition commenced as scheduled. Within minutes, Mr. Lowe asked:

  “Have you cleared this with [Indiana Attorney General] Curtis Hill who has told me not to

  discuss this criminal investigation with anyone including PETA? . . . I will end this if nobody has

  cleared this as I instructed them to do. Because I’m not going to . . . violate an order in a criminal

  suit for PETA’s suit against Tim Stark.” Lowe Tr. 10:21-11:5.2

          Counsel for PETA then showed Mr. Lowe an email from the Office of Indiana Attorney

  General Curtis Hill, dated May 20, 2020 stating that “[i]t has come to my attention that Jeff

  Lowe has stated to you and/or your co‐counsels that he was advised by the Indiana Office of

  Attorney General to not provide others information about Wildlife in Need and/or Tim Stark.

  This is not true. The Indiana Office of Attorney General never provided said direction to Jeff

  Lowe.” See May 20, 2020 email from P. Rizzo, attached as Exhibit 6.

          In response, Mr. Lowe threatened to walk out of the deposition. Lowe Tr. 13:13-25

  (“You guys think you scare me. I’ve already walked out of one of your depositions, right? Right?

  What did you do? What did you do to me that time? Nothing. . . . I’m going to give you a few

  more minutes if you keep asking me questions that you know the answers to then I’m leaving.”).

          Mr. Lowe made similar threats throughout the deposition. See, e.g. Lowe Tr. 39:11-41:2

  (“[S]itting here trying to stump me with your stupid questions isn't going to work because this is

  why I will leave. . . . [Y]ou're throwing out stupid questions, Asher. . . . Don't f*cking do that,



  2
   PETA does not know whether a criminal investigation of Mr. Stark by the Indiana Office of the Attorney General
  exists. PETA is aware only of a pending civil matter; counsel for WIN professes likewise. Lowe Tr. 10:24-25.


                                                         5
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 6 of 13 PageID #: 7386




  dude. I will get up and leave. Tim Stark, I know there's a big smile on your face because you

  have seen this shit happen before. Asher, don't tell me what to do. I'll turn this phone off just like

  that. . . . I will get up and leave. You can compel my testimony. They'll put sanctions on me, and

  I have no assets deliberately so you'll never get anything from me.”).

         During the deposition, counsel for PETA asked Mr. Lowe about veterinary care

  administered to the lion cubs transferred from WIN. Mr. Lowe refused to answer. Lowe Tr. 27:2-

  28:11 (“Q. What’s the name of that veterinarian? A. It’s none of your business. . . . Q. Have any

  of these four lions had any medical issues since August 12, 2019? A. That’s also none of your

  business. Protected by HIPAA. Q. Is it your testimony that HIPAA protects big cats? A. Yes. It

  protects my medical records and those are my medical records. Q. Has a veterinarian treated any

  medical issues for these big cats since August 2019? A. Again, that’s protected information.”).

         Mr. Lowe stormed out of the deposition shortly thereafter, in response to questions about

  the qualifications of the staff who provide day-to-day care to the lions taken from WIN. Lowe

  Tr. 50:1-9 (“Q. Is there a specific level of knowledge or qualification that someone working at

  your zoo needs to be on the big cat crew? A. Yes, they have to be trained. And this has nothing

  to do—I’m—you're dangerously close to me walking away. Q. For how long do they have to be

  trained? A. All right. I'm leaving. See you later, guys. Bye, Tim.”).

         Counsel for PETA then adjourned Mr. Lowe’s deposition pending the resolution of this

  Motion. Lowe Tr. 50:23-51:11 (“[C]ounsel for PETA consulted with chambers for Magistrate

  Judge Lynch. The Court requested that we establish for the record what occurred. Mr. Lowe

  hung up and left the deposition after slightly under an hour on the record after I asked him about

  the training undertaken by staff at his facility that cared for the four lions taken from WIN. We




                                                    6
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 7 of 13 PageID #: 7387




  will not be closing the deposition, and we will be filing a motion with the Court to compel Mr.

  Lowe to complete this deposition. With that, we can go off the record for the rest of the day.”).

                                                    ARGUMENT

           Mr. Lowe testified that in August 2019 Tim Stark drove from Indiana to central

  Oklahoma, dropped off four lion cubs, and told him “here, take care of these.” Lowe Tr. 6:6-10;

  16:18-21. Yet Mr. Lowe has refused to testify, and has otherwise evaded discovery, about the

  care he has provided these cubs. These unreasonable evasions culminated in Mr. Lowe walking

  out of his deposition. Mr. Lowe’s abuse of the discovery process merits an order compelling

  discovery and sanctions. See, e.g., ECF No. 73, at 7 (“Under Rule 37, the court has the power to

  sanction a party that violates a discovery order or who makes evasive or incomplete disclosures

  in response to documents requests or interrogatories. . . . Rule 37 sanctions are appropriate where

  a party displays willfulness, bad faith, or fault in violating his discovery obligations. . . .

  Willfulness or bad faith may be inferred through a party’s ‘pattern of contumacious conduct or

  dilatory tactics’ . . . and fault considers whether a party’s discovery conduct demonstrates

  objectively a lack of reasonableness.” (citations omitted)).

           Mr. Lowe’s repeated testimony that he believes himself immune from consequences for

  “walk[ing] out of one of your depositions,” see, e.g., Lowe Tr.13:14-16; 40:23-41:2, is clear

  evidence of his willfulness, bad faith, and fault. As is the fact this is the second time he has

  pulled this exact stunt during this litigation.3 ECF No. 204-5, at 122:3-125:16 (throwing objects


  3
    The typical seven-hour limit for deposition duration contemplated by Fed. R. Civ. P. 30(d) should not impede
  PETA’s ability to obtain discovery from Mr. Lowe. Mr. Lowe’s two fact depositions in this matter have amounted
  to, cumulatively, less than four hours on the record. As explained in this Motion, most of Mr. Lowe’s second
  deposition—the only opportunity PETA has had to question him as a Defendant regarding matters giving rise to his
  liability—was consumed by Mr. Lowe’s dilatory tactics. Courts in this jurisdiction have recognized “‘Rule 30(d)(2)
  itself does not cap depositions categorically at seven hours. Instead, it states that the court [must] authorize more
  time ‘for a fair examination.’’” Indianapolis Airport Auth. v. Travelers Prop. Cas. Co. of Am., No. 1:13-CV-01316-
  JMS, 2015 WL 4458903, at *5 (S.D. Ind. July 21, 2015). More time will be needed for a fair examination when a


                                                            7
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 8 of 13 PageID #: 7388




  across the room and walking out to avoid questions about whether he would ever transfer

  animals associated with another individual’s AWA license).

           None of the purported reasons Mr. Lowe provided for evading discovery withstand any

  degree of scrutiny. These are the reasons Mr. Lowe has offered to justify his failure to participate

  in discovery:

      •    The Attorney General of Indiana told him not to disclose information about Tim Stark,

           Ex. 3, Ex. 4, and Lowe Tr. 10:21-11:5;

      •    He cannot disclose diet and enrichment plans pertaining to these lions cubs because they

           are somehow “privileged,” Ex. 3 and Ex. 4, and because he believes they can be acquired

           via the Freedom of Information Act. Ex. 4;

      •    He cannot disclose medical information about the lion cubs, including the identity of their

           veterinarian, because it is protected, alternatively, by Oklahoma state law, Ex. 3 and Ex.

           4, by instructions from the office of the Attorney General of Indiana, Ex. 3 and Ex. 4, by

           an Oklahoma state lawsuit between him and Mr. Stark, id., and “by HIPAA.” Lowe Tr.

           27:2-28:11;

      •    He does not want to participate in discovery with PETA because “it’s none of your

           f*cking business.” Lowe Tr. 40:18-19 (refusing to disclose who was providing him

           answers during the deposition); 27:2-3 (refusing to disclose the lion cubs’ veterinarian);

           28:1-3 (refusing to disclose whether the lion cubs have had any medical issues); 39:111-

           20 (refusing to disclose body condition guidelines applicable to the lion cubs); and




  party’s “repeated use of meritless objections bordered on inappropriate and frustrated the efficient use of the allotted
  deposition time.” Id.


                                                             8
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 9 of 13 PageID #: 7389




     •   He does not remember or know if relevant evidence he previously bragged about exists.

         See, e.g., Lowe Tr. 18:9-16 (“I don’t remember what I had for breakfast this morning . . .

         I have no idea if [these recordings are] still around or not.”).

         To take these evasions in turn:

         The Office of Indiana Attorney General Curtis Hill has stated that any suggestion by Mr.

  Lowe “that he was advised by the Indiana Office of Attorney General to not provide others

  information about Wildlife in Need and/or Tim Stark . . . . is not true.” Ex. 6. When faced with

  this statement, Mr. Lowe’s immediate response was that it “is complete bullsh*t.” Lowe Tr.

  12:11-25. After recovering some of his composure, Mr. Lowe suggested that, actually, he “was

  talking to the Attorney General Curtis Hill.” Id. at 13:1-10. According to the Office of Indiana

  Attorney General Curtis Hill, however, “[t]he Indiana Office of Attorney General never provided

  said direction to Jeff Lowe.” Ex. 6. It was immediately after this exchange that Mr. Lowe raised

  the possibility of walking out of the deposition, challenged PETA to compel his testimony, and

  said “I’m going to give you a few more minutes, and if you keep asking me questions that you

  know the answers to, then I’m leaving.” Lowe Tr. 13:11-25.

         The fact that materials relevant to Mr. Lowe’s involvement in this litigation may also be

  relevant to separate investigations or prosecutions of Mr. Stark by state or federal officials, or to

  civil litigation in the state of Oklahoma between Mr. Lowe and Mr. Stark, does not create any

  kind of discovery privilege. Cf. Midwest Gas Servs., Inc. v. Indiana Gas Co., No. IP 99-690-C-

  D/F, 2000 WL 760700, at *1 (S.D. Ind. Mar. 7, 2000) (a federal civil investigative demand

  creates no privilege with respect to the same documents in the hands of the producer).

         It is also not the case that the information or records sought by PETA can be obtained

  from some other source that is more convenient, less burdensome, or less expensive. These



                                                    9
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 10 of 13 PageID #: 7390




   records are not available via public records requests. As Mr. Lowe admits, these are not

   government documents—rather, they are records he maintains in his home. Lowe Tr. 38:14-39:1.

   See also, e.g., 9 C.F.R. § 2.75 (describing forms to be kept and maintained by exhibitors as

   required by the AWA).

          Mr. Lowe’s testimony that Big Cats are “[p]rotected by HIPAA,” Lowe Tr. 28:1-7, is

   further “discovery conduct [that] demonstrates objectively a lack of reasonableness,” ECF No.

   73, at 7, and that further evinces his willfulness, bad faith, and fault. The Standards for Privacy

   of Individually Identifiable Health Information under the Health Insurance Portability and

   Accountability Act (“HIPAA”) address the use and disclosure of protected individuals’ health

   information by covered entities. 45 C.F.R. §§ 160 and 164. Big Cats are not protected individuals

   under HIPAA. 45 C.F.R. § 160.103 (defining “individual” as “the person who is the subject of

   protected health information” and “person” as “a natural person, trust or estate, partnership,

   corporation, professional association or corporation, or other entity, public or private.”). Contrary

   to Mr. Lowe’s assertion that “[HIPAA] protects my medical records and those are my medical

   records,” Lowe Tr. 28:7-8, it is self-evident that Mr. Lowe would not himself be the subject of

   Big Cat medical records. Id.

          No Oklahoma state law forbids the disclosure of records pertaining to animal care.

   Oklahoma state law is clear that it does not provide grounds for evading discovery in civil

   litigation. Okla. Stat. tit. 59, § 698.16a (any animal health record protections “shall be waived to

   the extent that . . . care and treatment of the animal or the nature and extent of injuries to the

   animal [are] at issue in any civil or criminal proceeding.”).

          This Court can further infer Mr. Lowe’s willfulness, bad faith, and fault from his frequent

   contradictions of prior statements. Compare ECF No. 265-4 (“What [Mr. Stark] didn’t know is



                                                     10
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 11 of 13 PageID #: 7391




   that [my wife] recorded him talking about pulling the cubs and asking me to lie to the USDA. I

   also made sure to text Stark about him pulling cubs against a court order. Those text messages

   have been turned over to the Indiana [Attorney General] and the Judge in his Federal trial.”) and

   Ex. 3 at 1-2 (“I have no communications or recordings or test [sic] messages with Stark or my

   wife regarding the big cats [transferred from WIN] . . . I have no documents, videos, audio

   recordings, or communications with regard to these 4 lion cubs.”).

          Finally, Mr. Lowe must know that the condition of lion cubs driven more than 800 miles

   by Mr. Stark from WIN to Oklahoma—in summer heat and within days of birth, during the

   pendency of this litigation and in violation of a clear court order—is not “none of [PETA’s]

   business.” Lowe Tr. 27:2-28:3. PETA seeks relief against Mr. Lowe for “violat[ing] and

   continu[ing] to violate the [Endangered Species Act] and its implementing regulations by taking

   certain tigers, lions, and hybrids thereof, within the meaning of the ESA, without a permit, that

   were previously owned by the WIN Defendants and that have been the subject of this litigation.”

   Amended Complaint, at ¶ 106. The relevance of discovery regarding these lions’ medical history

   and conditions of confinement at Mr. Lowe’s facility to PETA’s claims in this litigation could

   not be clearer.

          The health, safety, and welfare of these lions—both when they arrived at Mr. Lowe’s

   facility and since—is also of ongoing relevance to PETA’s claims for relief against the other

   Defendants in this case, who bear responsibility for Mr. Stark dropping these cubs at Mr. Lowe’s

   doorstep with an instruction to “take care of these.” Lowe Tr. 16:18-21.

                                            CONCLUSION

          For the foregoing reasons, PETA respectfully requests the Court enter an order that (1)

   requires Mr. Lowe sit for his full deposition, and answer questions including, without limitation,



                                                   11
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 12 of 13 PageID #: 7392




   those regarding any Big Cats transferred between Mr. Lowe and any other Defendants in this

   litigation as well as questions pertaining to the conditions of their confinement from the day they

   were transferred to Mr. Lowe’s facility to the present and (2) directs Mr. Lowe to respond without

   objection to PETA’s Interrogatories and Requests for Production. PETA also seeks its reasonable

   expenses and attorney’s fees incurred in bringing this Motion.




   Dated: May 29, 2020                                   Respectfully Submitted,

                                                         PEOPLE FOR THE ETHICAL
                                                         TREATMENT OF ANIMALS, INC.

                                                         By: /s/ Paul Olszowka
                                                                 One of its Attorneys

          Caitlin Hawks                                 Brian W. Lewis
          Gabriel Walters                               Paul T. Olszowka
          Asher Smith                                   BARNES & THORNBURG LLP
          PETA FOUNDATION                               One North Wacker Drive
          1536 16th Street NW                           Suite 4400
          Washington, DC 20036                          Chicago, Illinois 60606
          Phone: (202) 483-7382                         Telephone: 312- 357-1313
          caitlinh@petaf.org                            brian.lewis@btlaw.com
          gabew@petaf.org                               paul.olszowka@btlaw.com
          ashers@petaf.org




                                                   12
Case 4:17-cv-00186-RLY-DML Document 344 Filed 05/29/20 Page 13 of 13 PageID #: 7393




                                      CERTIFICATE OF SERVICE

           I, Paul Olszowka, an attorney, certify that on May 29, 2020, the foregoing document was served

   via the Court’s ECF system to the attorney of record for the Defendants in this case, J. Clayton Culotta,

   815 E. Market Street, New Albany, IN 47150, clay@culottalaw.com, and via electronic mail to

   Defendants Timothy L. Stark, pro se, 3320 Jack Teeple Road, Charlestown, IN 47111,

   wildlifeinneed@aol.com, and Jeff Lowe, 25803 N County Road 3250, Wynnewood, OK 73098,

   returnprice@hotmail.com.

                                                           /s/ Paul Olszowka

                                                           Paul.Olszowka@btlaw.com
                                                           BARNES & THORNBURG LLP
                                                           One North Wacker Drive, Suite 4400
                                                           Chicago, Illinois 60606
                                                           Telephone: 312- 357-1313
                                                           Facsimile: 312-759-5646




                                                      13
